Citation Nr: 1529683	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for depressive disorder.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served with the Army Reserve from November 1979 to August 1994, which included periods of active duty for training from November 1979 to April 1980 and from June 27, 1991 to July 11, 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO granted service connection for depressive disorder and assigned an initial 30 percent disability rating, effective from August 13, 2009.

In January 2010, the RO assigned an initial 50 percent disability rating for depressive disorder, effective from August 13, 2009.

In May 2010, a Decision Review Officer granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from August 13, 2009.

The Board remanded this matter in June 2012 for further development.  The Board also denied entitlement to an effective date earlier than August 13, 2009 for the award of a TDIU.

In April 2013, the Board denied the appeal for a higher initial rating for depressive disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2014 memorandum decision, the Court set aside the Board's April 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2014, the appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for action consistent with the memorandum decision.  The matter has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, additional development is required concerning the claim on appeal.  As noted in the Introduction, the Board previously remanded this claim in November 2014.  The Board's remand instructed the RO to: (1) contact the Veteran and ask him to provide and identify any additional sources of treatment, and any necessary release forms, including those for Drs. Sims and Buford; (2) obtain the Veteran's VA vocational rehabilitation folder, including all counseling records; (3) afford the Veteran the opportunity to submit any relevant records; (4) schedule the Veteran for appropriate VA examination; and (5) readjudicate the claim.

VA sent a December 2014 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization to include those for Drs. Sims and Buford, as well as provide the names of any VA facilities from which he received treatment.  The Veteran did not provide additional information.  The Veteran was scheduled for and attended a January 2015 VA examination.  Also in December 2014, the AOJ requested, via email, the Veteran's vocational rehabilitation folder from the VA vocational services.  The February 2015 Supplemental Statement of the Case (SSOC) shows that the folder was associated with the claims folder in 'June 2005'.  

Upon review of the VA January 2015 examination, the Board finds the examiner's opinion as to the Veteran's level of social and occupational functioning is based upon an inadequate rationale, and an addendum must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  The Board notes that "Remarks" section of the examination report was blank.  Also, although the vocational rehabilitation folder was noted to be of record, the examination report indicates that the examiner only reviewed the VA treatment records.  In this regard, the Board notes that the Court's memorandum decision focused on the Board's need to properly explain the assignment of probative value to examinations of record.  The Court specifically noted that the Board was required to properly address all of the medical evidence in light of the Board's June 2012 remand order finding the September 2009 April 2010 and March 2011 VA examinations inadequate.  Under the circumstances, the Board finds that in order to comply with the Courts Memorandum Decision, a remand is required to obtain an addendum opinion which addresses the Veteran's level of occupational and social functioning.  

Accordingly, the case is REMANDED for the following action:

1.  All pertinent evidence of record (including the vocational rehabilitation records) should be made available to and reviewed by the examiner who conducted the January 2015 VA examination.  She should be requested to prepare an addendum to the examination report providing a rationale for her opinion as to the Veteran's level of occupational and social functioning listed in item 3 of the report.  

2.  The AOJ also should undertake any other development it determines to be warranted and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




